Citation Nr: 0014652	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bladder cancer 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from June 1969 to August 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for bladder 
cancer secondary to Agent Orange exposure.

In a March 1999 remand decision from the Board, VARO was 
directed to schedule the appellant for a hearing at the local 
VA office before a member of the Board.  There is no evidence 
that this hearing was scheduled or conducted.  The most 
recent statement from the appellant's representative requests 
compliance with the Board's March 1999 remand order for 
scheduling of this hearing.  Accordingly, to ensure full 
compliance with due process requirements, remand is again 
necessary.  Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that, if the Board 
remands a claim for further development but the Secretary 
fails to comply with the terms of the remand, the Board errs 
in failing to insure compliance.  Stegall v. West, 11 
Vet.App. 268 (1998).

1.  VARO should schedule the appellant 
for a hearing at the local VA office 
before a member of the Board.

2.  The appellant and his representative 
are reminded that a hearing request may 
be withdrawn at any time before the 
hearing date by the appellant, or by the 
appellant's representative with the 
appellant's consent.  See 38 C.F.R. 
§ 20.702(e) (1999).  If the appellant 
seeks to withdraw his request for a 
hearing, the Board requests that he 
submit directly, or through his 
representative, a signed written 
statement that can be associated with the 
claims folder.
This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



